               Case 5:14-cv-00665-F Document 422-2 Filed 05/07/21 Page 1 of 1
                                                     Glossip v. Chandler
                                        Chart of Plaintiffs' Supplemental Responses
                                        114(a)    114(b)     114(c )     114(d)       NONE   FAILED TO SUPPLEMENT
Brenda Andrew                             x
Ronson Bush                                                                x
Jemain Cannon                             x
James Coddington                                                                                      x
Benjamin Cole*                            x          x          x          x
Carlos Cuesta‐Rodriguez                   x          x          x          x
Scott Eizember                            x          x          x          x
Richard Fairchild                         x          x          x          x
Richard Glossip                           x          x
Clarance Goode, Jr.                       x          x          x          x
Donald Grant                                                                           x
John Grant                                                                                            x
Wendell Grissom                           x          x                     x
Phillip Hancock                           x          x          x          x
John Hanson (first response)              x
John Hanson (second response)                                                          x
Marlon Harmon                             x                                x
Jimmy Dean Harris                                                                                     x
Raymond Johnson                           x                     x
Julius Jones                                                                           x
Emmanuel Littlejohn                       x                                x
Ricky Ray Malone*                         x          x          x          x
Mica Martinez                             x                                x
Alfred Mitchell                           x          x          x          x
James Pavatt                                                    x          x
Gilbert Postelle                                                                                      x
Richard Rojem                             x          x          x          x
James Ryder                               x          x          x          x
Anthony Sanchez                           x          x          x          x
Kendrick Simpson                                                                                      x
Michael Smith                             x          x
Kevin Underwood                           x          x
Termane Wood                                                               x

*Did not personally sign the response
